Citation Nr: 0010984	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  97-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to an increased evaluation for bilateral central 
serous retinopathy with reduced visual fields, currently 
rated as 20 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim of an increased rating for 
service-connected bilateral central serous retinopathy with 
reduced visual fields.  A notice of disagreement was received 
in October 1996.  In January 1997, a statement of the case 
was issued and the veteran filed his substantive appeal.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, an examination was scheduled for February 1999, 
but it was indicated that the veteran failed to report for 
the examination.  

A review of the claims folder indicates that the veteran may 
not have been informed of his scheduled examination, since 
there seems to be some confusion regarding his mailing 
address.  In some of his correspondence to VA, the veteran 
uses the address that the examination notification was mailed 
to.  However, in an October 1998 letter, he instructed VA to 
send all correspondence to his wife's address, which he 
provided.  Therefore, the veteran should be given another 
opportunity to report for examination.  The Board notes that 
the veteran has been informed, and has indicated 
understanding, of the requirements of 38 C.F.R. § 3.655 
(1999). 

In addition, the claims folder contains a July 1996 report of 
visual field testing by Dr. Thomas.  The test results are not 
reported in a manner which the Board may evaluate under 
38 C.F.R. §§ 4.76, 4.76a, and Diagnostic Code 6080.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. § 
5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should clarify the veteran's 
current address for purposes of receiving 
VA correspondence.  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment recently received for his 
bilateral central serous retinopathy with 
reduced visual fields., currently rated 
as 20 percent disabling.  The appropriate 
release should be secured in order to 
obtain non-VA records.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his bilateral central serous retinopathy 
with reduced visual field, and informed 
of his legal obligation to report for the 
examination.  All necessary tests should 
be performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should interpret, if possible, 
the July 1996 visual field testing 
reported by Dr. Thomas.

4.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for bilateral central serous 
retinopathy with reduced visual fields.  
If the determination remains adverse to 
the veteran, he and his representative, 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

